PER CURIAM.
Anglia Jacs & Company, Inc. petitions this court for a writ of certiorari to review the order of the circuit court appellate division which dismissed its appeal. We accept jurisdiction, and grant the petition. See Haines City Cmty. Dev. v. Heggs, 658 So.2d 523, 530 (Fla.1995). The circuit court denied petitioner due process when it dismissed the appeal before affording petitioner an opportunity to file a response to the motion to dismiss as provided in Florida Rule of Appellate Procedure 9.300(a). See Mirage Pools, Inc. v. Dewitt, 757 So.2d 1280 (Fla. 4th DCA 2000). On *625remand, the circuit ■ court shall reinstate petitioner’s appeal.
STONE, SHAHOOD and TAYLOR, JJ., concur.